UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) MONTHLY OPERATING REPORT FOR THE PERIOD ENDING NOVEMBER 3, 2007 TABLE OF CONTENTS Statement/Report Page Number Monthly Operating Summary Report/Debtor Questionnaire 2 Consolidated Statement of Operations 3 Consolidated Balance Sheet 4 Consolidated Statement of Cash Flows 5 Allocation of Disbursements among Legal Entities 6 Payments to taxing authorities 7 Accounts receivable and post-petition payable agings 8 Asset Sales 9 Page 1 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Monthly Operating Summary Report/Debtor Questionnaire For the fiscal month ended November 3, 2007 (in 000's) Monthly Consolidated Financial Data March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 Sales 65,839 27,876 23,922 17,668 18,508 26,043 25,099 Consolidated expenses 21,626 10,817 10,168 7,398 9,443 11,468 9,883 Income (loss) before interest, restructuring, tax & reorg 10,337 (1,063) (4,067) 633 (1,162) 454 2,058 Reorganization items 5,340 2,129 2,988 1,483 1,773 1,844 1,685 Net Income (loss) 4,424 (3,453) (7,214) (1,367) (3,328) (1,739) 2 Are all accounts receivable being collected within terms? No REQUIRED INSURANCE MAINTAINED AS OF SIGNATURE DATE EXPIRATION DATE Are all post-petition liabilities, including taxes, being paid within terms? Yes Have any pre-petition liabilities been paid? Yes PROPERTY/CASUALTY YES (X) NO () 5/4/2008 If so, describe: Pursuant to court order GENERAL LIABILITY YES (X) NO () 5/4/2008 Are all funds received being deposited into DIP bank accounts? Yes VEHICLE YES (X) NO () 5/4/2008 Are all funds being disbursed from DIP bank accounts? Yes WORKER'S COMPENSATION YES (X) NO () 5/4/2008 Were any assets disposed outside of the normal course? Yes EXECUTIVE PROTECTION (D&O) YES (X) NO () 5/4/2008 Were all proceeds from asset sales deposited in DIP bank accounts? Yes If so, describe: Pursuant to court order Are all U.S. Trustee Quarterly Fee Payments current? Yes What is the status of your Plan of Reorganization? No plan confirmed Are all post-petition tax returns being filed timely? Yes Note: The Debtors note that all federal and state income tax returns with due dates subsequent to February 2007 have been filed except for one state which is being held per the advice of counsel. Have all bank accounts been reconciled as of the period end? Yes Note: The Debtors note that the reconciliation of certain store-level accounts occurs historically at mid-month for the previous month. ATTORNEY NAME:Robert J. Dehney FIRM NAME:Morris, Nichols, Arsht and Tunnell ADDRESS:1201 North Market Street, P.O. Box 1347 I certify under penalty of perjury that the following Monthly my CITY, STATE, ZIP: Wilmington, DE 1989901347 Operating Report, plus attachments, is true and correct to the best of TELEPHONE: (302) 658-9200 knowledge. /s/Larry D. Fair Larry D. Fair Chief Accounting Officer December 4, 2007 Page 2 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Statement of Operations For the fiscal month ended November 3, 2007 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 Sales 65,839 27,876 23,922 17,668 18,508 26,043 25,099 Cost of goods sold 33,876 18,122 17,821 9,637 10,227 14,121 13,158 Gross profit 31,963 9,754 6,101 8,031 8,281 11,922 11,941 Selling, general and administrative expense (SG&A) 21,139 10,407 9,780 7,125 9,173 11,126 9,621 Depreciation and amortization 487 410 388 273 270 342 262 Operating income (loss) 10,337 (1,063 ) (4,067 ) 633 (1,162 ) 454 2,058 Reorganization expenses 5,340 2,129 2,988 1,483 1,773 1,844 1,685 Interest expense, net 673 261 355 517 393 349 371 Earnings (loss) before incometaxes 4,324 (3,453 ) (7,410 ) (1,367 ) (3,328 ) (1,739 ) 2 Incometaxes (100 ) 0 (196 ) 0 0 0 0 Net earnings (loss) 4,424 (3,453 ) (7,214 ) (1,367 ) (3,328 ) (1,739 ) 2 SG&A Breakdown: Wages and benefits 10,579 5,364 6,268 4,009 4,307 5,581 4,648 Advertising 2,245 736 336 371 866 1,320 1,241 Occupancy costs 6,141 3,268 3,674 2,849 3,086 3,087 2,953 Credit card fees 838 384 319 222 265 297 400 Other SG&A 1,336 655 (817 ) (326 ) 649 841 379 Total selling, general and administrative expense 21,139 10,407 9,780 7,125 9,173 11,126 9,621 Note 1:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Note 2:With the recent conclusion of its 2006 audit, Hancock Fabrics, Inc. made several year-end adjusting journal entries, and accordingly, has adjusted its monthly operating financial statements to more accurately reflect results (as shown in bold).The adjustments are summarized as follows: Cost of goods sold, as originally reported 35,032 20,377 17,880 9,511 10,258 14,040 Inventory valuation adjustments (674 ) (2,255 ) (59 ) (738 ) (98 ) (3 ) LIFO inventory adjustment (570 ) - - 608 - - Capitalization of depreciation and SG&A 88 - - 256 67 84 Cost of goods sold, as adjusted 33,876 18,122 17,821 9,637 10,227 14,121 SG&A, as originally reported 21,274 10,407 12,389 8,167 9,379 11,848 Adjustment of closed store reserve - - (2,617 ) - - - Capitalization of SG&A (110 ) - - (467 ) (106 ) (132 ) "Reorganization Cost" reclass - - (17 ) (575 ) (100 ) (546 ) Other miscellaneous SG&A reclass (25 ) - 25 - - (44 ) SG&A, as adjusted 21,139 10,407 9,780 7,125 9,173 11,126 Depreciation, as originally reported 465 410 388 62 231 294 Capitalization of depreciation 22 - - 211 39 48 Depreciation, as adjusted 487 410 388 273 270 342 Income tax expense, as originally reported - Tax benefit (100 ) - (196 ) - - - Depreciation, as adjusted (100 ) 0 (196 ) 0 0 0 Page 3 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Balance Sheet As of November 3, 2007 (in 000's) March 20, May 5, June 2, July 7, August 4, September 1, October 6, November 3, 2007 2007 2007 2007 2007 2007 2007 2007 Assets Current assets: Cash and cash equivalents 9,763 4,519 3,838 8,581 8,904 4,849 4,225 3,783 Receivables, less allowance for doubtful accounts 2,659 5,956 5,530 5,950 5,736 5,764 5,834 6,124 Inventories 106,581 85,974 77,984 74,321 74,931 78,173 83,353 87,596 Income taxes refundable 10,105 10,105 10,105 10,105 10,105 10,105 8,235 8,235 Prepaid expenses 1,301 1,029 2,379 2,425 2,173 1,893 1,821 2,174 Total current assets 130,409 107,583 99,836 101,382 101,849 100,784 103,468 107,912 Property and equipment, at depreciated cost 50,393 49,424 48,802 45,478 43,883 43,524 43,348 43,829 Other assets 14,923 16,193 15,722 14,943 15,297 15,072 14,978 15,044 Total assets 195,725 173,200 164,360 161,803 161,029 159,380 161,794 166,785 Liabilities and Shareholders' Equity Liabilities not subject to compromise Accounts payable 0 8,594 10,154 12,769 15,218 16,640 19,393 22,190 Credit facility: DIP financing 53,021 15,893 10,596 17,500 17,500 17,500 17,500 19,533 Accrued liabilities 651 8,317 8,960 7,859 8,198 8,358 9,720 10,205 Deferred tax liabilities 6,273 6,273 6,273 6,273 6,273 6,273 6,273 6,273 Liabilities subject to compromise Accounts payable 34,824 32,480 31,760 31,131 28,859 28,883 28,955 28,375 Accrued liabilities 16,598 13,418 11,909 11,798 11,714 11,641 11,485 11,604 Long-term lease financing obligations 4,011 4,004 3,997 1,684 1,682 1,681 1,679 1,677 Capital Lease Obligations 1,731 1,728 1,726 1,722 1,718 1,714 1,710 1,706 Postretirement benefits other than pensions 9,216 9,276 9,345 9,414 9,403 9,473 9,542 9,519 Pension and SERP liabilities 8,281 8,403 8,498 8,594 8,690 8,786 8,881 8,978 Other liabilities 10,663 9,871 9,578 8,875 9,121 9,110 9,082 9,102 Total liabilities 145,269 118,257 112,796 117,619 118,376 120,059 124,220 129,162 Total shareholders' equity 50,456 54,943 51,564 44,184 42,653 39,321 37,574 37,623 Total liabilities and shareholders' equity 195,725 173,200 164,360 161,803 161,029 159,380 161,794 166,785 Note 1:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor. Accordingly, the financial statements presented are on a consolidated basis. Note 2:As of November 3, 2007, Hancock had $55.6 million of availability under the DIP Credit Facility. Page 4 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Statement of Cash Flows For the period November 3, 2007 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 Cash flows from operating activities: Net earnings 4,424 (3,453 ) (7,214 ) (1,367 ) (3,328 ) (1,739 ) 2 Adjustments to reconcile net earnings to cash flows used in operating activities Depreciation and amortization, including cost of goods sold 1,187 700 1,290 (265 ) 374 576 318 Amortization of deferred loan costs 148 83 127 235 186 104 162 LIFO charge (credit) (7,050 ) (3,596 ) (1,667 ) 282 275 (781 ) (264 ) Reserve for store closings credits, including interest expense 1,653 (39 ) 1,830 435 (7 ) (10 ) 122 Reserve for obsolete inventory (25 ) (8 ) (79 ) 0 0 0 0 Reserve for salesreturns and bad debts (81 ) 0 0 3 0 0 59 Stepped rentaccrual (30 ) (111 ) (563 ) 181 (1 ) (31 ) 8 Loss (gain) on disposition of property and equipment 210 72 523 (2,023 ) (5 ) 0 (8 ) Gain on disposition of lease financing obligations 0 0 (153 ) 0 0 0 0 Stockcompensation expense 281 125 125 (113 ) 46 42 98 (Increase) decrease in assets Receivables and prepaid expenses (3,024 ) (924 ) (466 ) 466 252 2 (643 ) Inventory at current cost 27,328 11,416 4,636 (153 ) (3,429 ) (4,393 ) (3,828 ) Income tax refundable 0 0 0 0 0 1,870 0 Other noncurrent assets (1,418 ) 167 1,367 (589 ) 39 20 (228 ) Increase (decrease) in liabilities Accounts payable 6,250 840 1,986 177 1,446 2,826 2,217 Accrued liabilities 2,508 (661 ) (2,869 ) 96 161 1,300 376 Incometaxes payable (100 ) 0 (196 ) 0 0 0 0 Postretirement benefits other than pensions (163 ) (43 ) (43 ) (122 ) (41 ) (42 ) (134 ) Long-term pension and SERP liabilities 245 156 158 156 157 156 157 Reserve for store closings (53 ) (297 ) (41 ) (308 ) (67 ) (55 ) (26 ) Other liabilities (269 ) (41 ) (97 ) 92 (11 ) (29 ) 83 Net cash used in operating activities 32,021 4,386 (1,346 ) (2,817 ) (3,953 ) (184 ) (1,529 ) Cash flows from investing activities: Additions to property and equipment (598 ) (42 ) (185 ) (21 ) (101 ) (410 ) (950 ) Proceeds from the disposition of property and equipment 489 282 134 3,165 3 4 8 Net cash used in investing activities (109 ) 240 (51 ) 3,144 (98 ) (406 ) (942 ) Cash flows from financing activities: Net borrowings on revolvingcredit agreement (37,128 ) (5,297 ) 6,904 0 0 0 2,033 Payments for lease financing (7 ) (7 ) (1 ) (1 ) (1 ) (1 ) (1 ) Payments for capital leases (2 ) (3 ) (3 ) (3 ) (3 ) (3 ) (3 ) Payments for loan costs 0 0 (715 ) 0 0 (30 ) 0 Purchase of treasury stock 0 0 (45 ) 0 0 0 0 Tax obligation settled with treasury stock (19 ) 0 0 0 0 0 0 Net cash provided by financing activities (37,156 ) (5,307 ) 6,140 (4 ) (4 ) (34 ) 2,029 Decrease in cash and cash equivalents (5,244 ) (681 ) 4,743 323 (4,055 ) (624 ) (442 ) Cash and cash equivalents: Beginning of period 9,763 4,519 3,838 8,581 8,904 4,849 4,225 End of period 4,519 3,838 8,581 8,904 4,849 4,225 3,783 Note:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Page 5 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Allocation of Disbursements among Legal Entities For the periods ending (in 000's) March 21, 2007 - March 31, 2007 May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 Hancock Fabrics, Inc. 5,014 17,548 9,811 12,165 7,362 8,298 9,837 8,474 Hancock Fabrics, LLC 111 390 729 652 335 382 449 393 Hancock Fabrics of Michigan, Inc. 172 604 267 83 - HF Merchandising, Inc 3,585 12,546 11,857 12,247 11,341 15,006 20,904 16,705 Hancockfabrics.com, Inc. 41 142 111 117 182 180 279 284 HF Enterprises, Inc. 1 3 1 2 - - 1 1 HF Resources, Inc. 1 3 1 2 - - 1 1 Revenue allocation by entity March 21, 2007 - March 31, 2007 May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 Hancock Fabrics, Inc. 15,130 46,766 25,183 22,371 16,756 17,497 24624 23,667 Hancock Fabrics, LLC 336 1,038 1,871 1,198 761 805 1,123 1,100 Hancock Fabrics of Michigan, Inc. 521 1,609 686 152 - Hancockfabrics.com, Inc. 107 331 136 201 151 206 296 332 16,094 49,745 27,876 23,922 17,668 18,508 26,043 25,099 Footnote: Provided for the purpose of calculating the US Trustee fees under 28 USC Section 1930 (a). Expenses were allocated to Hancock Fabrics, Inc., Hancock Fabrics, LLC, Hancock Fabrics MI, Inc., and Hancockfabrics.com, Inc. based on the revenue of the entities.The amounts for HF Merchandising, Inc., HF Enterprises, Inc. and HF Resources, Inc. were based on actual expenditures. Page 6 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Payments to taxing authorities For the period ending November 3, 2007 (in 000's) Debtors in possession and trustees are required to pay post-petition tax liabilities incurred after the filing of their Chapter 11 petition on an as due basis. 1) Federal income taxes YES (X) NO () 2) FICA withholdings YES (X) NO () 3) Federal employee withholdings YES (X) NO () 4) Employer's FICA YES (X) NO () 5) Federal unemployment tax YES (X) NO () 6) State income and franchise taxes YES (X) NO () 7) State employee withholdings YES (X) NO () 8) State unemployment taxes YES (X) NO () 9) Property taxes YES (X) NO () 10) Sales tax YES (X) NO () 11) All other taxes YES (X) NO () If any of the above taxes have not been paid, state below the tax not paid, the amount past due and the date of the last payment ** DETAILS OF PAYMENTS TO SPECIFIC TAXING AUTHORITIES IS AVAILABLE UPON REASONABLE WRITTEN REQUEST TO THE DEBTOR'S COUNSEL AT MORRIS, NICHOLS, ARSHT AND TUNNELL, ATTN: DEREK ABBOT, 1201 NORTH MARKET STREET, WILMINGTON DE 19899 Page 7 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Accounts Receivable & Payable Aging As of November 3, 2007 (in 000's) Accounts Receivable: May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 Sept. 1, 2007 October 6, 2007 November 3, 2007 Current 80 17 28 24 48 52 33 61 - 90 12 26 7 11 7 8 7 91 - 120 27 9 19 4 7 6 8 Over 121 12 43 36 43 21 37 35 Total aged accounts receivable 131 95 90 82 83 103 83 Excess work comp. claims 463 453 456 465 464 459 458 Accounts receivable vendors 152 209 1,599 1,145 1,077 1,107 1,166 Accounts receivable employees 5 7 6 7 7 6 4 Accounts receivable pension fund 333 347 361 381 393 426 498 Customer accounts receivable* 100 100 82 80 80 81 81 Credit card sales 4,772 4,319 3,356 3,576 3,660 3,652 3,834 5,956 5,530 5,950 5,736 5,764 5,834 6,124 Accounts Payable ** May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 Sept. 1, 2007 October 6, 2007 November 3, 2007 0 - 30 4,591 3,739 5,222 7,846 7,526 8,550 10,998 31 - 60 223 381 847 303 733 1,353 1,080 61 - 90 - 12 8 11 24 127 94 91 - 120 - 23 127 Total aged accounts payable 4,814 4,132 6,077 8,160 8,283 10,053 12,299 Distribution center inventory in transit 1,333 2,556 2,557 3,249 4,442 4,741 4,181 Drop ship inventory in transit* 1,314 1,033 1,488 1,711 1,898 2,350 3,263 Misc. expense accruals* 1,133 2,433 2,647 2,098 2,017 2,249 2,447 Total unpaid post-petition payables on historical data. 8,594 10,154 12,769 15,218 16,640 19,393 22,190 * Amount shown are estimated basedon historical data. ** The accounts payable agings is based on the invoice date.All vendors are generally being paid in accordance with negotiated payment terms. Page 8 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Asset Sales As of November 3, 2007 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 November 3, 2007 Proceeds Fixtures 481.4 282.0 134.0 3.2 3.0 0.5 - Vehicles 7.6 - - 13.0 - 3.5 8.0 Land - - - 3,148.8 - - - 489.0 282.0 134.0 3,165.0 3.0 4.0 8.0 Note: All proceeds from the sale of assets outside the ordinary course were deposited into Hancock owned bank accounts which were swept against the DIP Credit Facility. Page 9 of 9
